Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 1 of 32



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cv-61242-BLOOM/Valle

  CONSEAL INTERNATIONAL
  INCORPORATED,

          Plaintiff,

  v.

  NEOGEN CORPORATION,

        Defendant.
  ________________________________/

                                            OMNIBUS ORDER

          THIS CAUSE is before the Court upon Plaintiff ConSeal International Inc.’s (“Plaintiff”)

  Motion for Summary Judgment on its Breach of Contract Claim (Count I), ECF Nos. [71] & [77]

  (“Plaintiff’s Motion”), and Defendant Neogen Corporation’s (“Defendant”) Motion for Summary

  Judgment, ECF Nos. [69] & [81]1 (“Defendant’s Motion”), (collectively, the “Motions”). The

  Court has carefully reviewed the Motions, all opposing and supporting submissions, the record in

  this case, and the applicable law, and is otherwise fully advised. For the reasons set forth below,

  Plaintiff’s Motion is denied and Defendant’s Motion is denied.

       I. BACKGROUND

          Plaintiff initiated its breach of contract action against Defendant on May 16, 2019. ECF

  No. [1] (“Complaint”). The Complaint asserts five Counts: Count I – Breach of Contract; Count



  1
    Plaintiff initially filed a redacted Motion, ECF No. [71], which it later refiled under seal without
  redactions, ECF No. [77]. Likewise, Defendant initially filed a redacted version of its Motion, ECF No.
  [69], and an unredacted version of which was later filed under seal, ECF No. [81]. All of the subsequent
  briefs and exhibits for each of the Motions were similarly filed both as publicly available redacted versions
  and as sealed, unredacted versions. Throughout the remainder of this Omnibus Order, the Court will
  reference and cite to the sealed and unredacted versions of these briefs and exhibits.
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 2 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

  II – Open Account; Count III – Account Stated; Count IV – Promissory Estoppel; and Count

  V – Unjust Enrichment. See generally id. On July 9, 2019, Defendant filed its Answer and

  Affirmative Defenses to Plaintiff’s Complaint, ECF No. [11] (“Answer”), which asserted seven

  affirmative defenses: (1) the License Agreement, ECF No. [80-2] (“Agreement” or “License

  Agreement”), is not enforceable against Defendant because it is not a party to the Agreement nor

  was it ever properly assigned to Defendant; (2) Preserve, Inc. (“Preserve”) is the Licensee and

  counter-party to the License Agreement, not Defendant; (3) the License Agreement is illusory and

  unenforceable because it fails to fix a price term and therefore lacks a meeting of the minds; (4)

  Plaintiff’s claims are barred due to its failure to set commercially reasonable price terms in good

  faith; (5) Plaintiff’s claims are barred because it failed to mitigate its damages; (6) Plaintiff cannot

  recover any amount beyond its provable economic damages; and (7) recovery for the minimum

  purchase requirements under the License Agreement would amount to an unenforceable penalty

  against Defendant to pay liquidated damages. ECF No. [11].

          Plaintiff has filed its Motion, ECF No. [77], along with its corresponding Statement of

  Material Facts, ECF No. [78] (“Plaintiff’s SMF”). Defendant filed its Response in Opposition,

  ECF No. [97] (“Defendant’s MSJ Response”), and its Response to Plaintiff’s SMF, ECF No. [96]

  (“Defendant’s SMF Response”). Plaintiff also filed a Reply, ECF No. [112] (“Plaintiff’s MSJ

  Reply”).

          Defendant has filed its Motion, ECF No. [81], with its corresponding Statement of Material

  Facts in Support of its Motion, ECF No. [80] (“Defendant’s SMF”). Plaintiff filed a response in

  opposition, ECF No. [99] (“Plaintiff’s MSJ Response”), together with its Statement of Material

  Facts in Opposition, ECF No. [100] (“Plaintiff’s SMF Response”). Finally, Defendant filed a

  Reply in Support of its Motion, ECF No. [111] (“Defendant’s MSJ Reply”), and a Reply in Support




                                                     2
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 3 of 32

                                                             Case No. 19-cv-61242-BLOOM/Valle

  of its Statement of Material Facts, ECF No. [103] (“Defendant’s SMF Reply”). The Motions,

  accordingly, are ripe for consideration.

     II. MATERIAL FACTS

         Based on the parties’ statements of material facts in support of and in opposition to the

  Motions, along with the evidence in the record, the following facts are not genuinely in dispute

  unless otherwise noted.

         Plaintiff is a specialty chemical private label manufacturer of multiple different products.

  ECF No. [78-1] ¶ 3. Around 2009, Preserve approached Plaintiff about selling one of Plaintiff’s

  liquid chemical formulas containing a stabilized chlorine dioxide solution for use in livestock

  facilities for sanitizing and disinfecting. Id. ¶ 4; ECF No. [78-2] at 36:3-37:11. Through this

  arrangement, but without any formal written agreement, Plaintiff began selling the product to

  Preserve in 2009 for the marketing, distribution, and sale by Preserve as an EPA sub-registered

  product under the tradename “MaxKlor” (“MaxKlor” or “MaxKlor products”). ECF No. [78-1]

  ¶ 5; ECF No. [78-2] at 37:21-24, 42:16-43:2.

         After several years, in late 2015, Plaintiff and Preserve entered into a formal written

  License Agreement, with an Effective Date of May 20, 2015. Plaintiff, among other things, agreed

  to provide Preserve exclusivity to sell MaxKlor products in certain market segments and, in

  exchange, Preserve agreed to make minimum purchase requirements of MaxKlor each year. ECF

  No. [80-2]. The Agreement’s initial term was through December 31, 2019. Id. § 10.

         On May 1, 2016, Defendant acquired all of Preserve’s stock. ECF No. [78-4]. Jason Lilly

  (“Lilly”), Defendant’s Vice President of Corporate Development at the time, had reached out to

  Steve Perry (“Perry”), Plaintiff’s President, prior to the acquisition in April 2016 to discuss the

  License Agreement and MaxKlor. See ECF No. [78-1]; ECF No. [78-5] at 2.




                                                  3
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 4 of 32

                                                               Case No. 19-cv-61242-BLOOM/Valle

         Immediately after the acquisition, on May 2, 2016, Lilly sent an e-mail to Plaintiff

  informing it of Defendant’s acquisition of Preserve. ECF No. [78-5]. Lilly also indicated in his e-

  mail that “we do believe there is much we can do together, both with MaxKlor and future

  developments” and that he would be sending Plaintiff a consent letter “whereas you agree to

  continue to operate under the current agreement.” Id. Shortly thereafter, Lilly sent the consent

  letter to Plaintiff as promised. ECF No. [78-4]. The consent form included the language “Consent

  for assignment of License Agreement” in the subject line, and in the body Defendant stated that,

  “As part of this transaction, it is our desire to transfer the Agreement between Conseal and Preserve

  to Neogen Corporation. It is our intent to continue to fulfill Preserve International’s obligations in

  the agreement.” Id.

         As Plaintiff’s COO Donna Gilmore (“Gilmore”) explained in the e-mail, Plaintiff did not

  sign that particular consent form because it contained incorrect information, but the parties

  continued to discuss the possibility of consenting to the assignment in the same e-mail thread. ECF

  No. [78-9]; ECF No. [78-7]. Plaintiff contends that it provided written permission for a transfer of

  the Agreement from Preserve to Defendant later in that same e-mail chain after a discussion

  between Gilmore and Lilly. Specifically, on May 10, 2016, Gilmore, in discussing why Plaintiff

  could not sign the consent form, stated that “now might be a good time to discuss a revised License

  Agreement directly between ConSeal and Neogen.” ECF No. [78-7]. Lilly responded that “We can

  do this, however, as Preserve is a current entity and the license between Preserve and Conseal is

  still valid, we can maintain the current agreement, I was simply trying to clean things up. As stated,

  we have no issue with the requirements of Agreemen [sic].” Id. Gilmore responded, “Great, we

  can continue on under the current agreement.” Id. By making that statement, Plaintiff understood

  that Lilly was referring to Defendant taking the place of Preserve under the current Agreement,




                                                    4
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 5 of 32

                                                              Case No. 19-cv-61242-BLOOM/Valle

  and that Gilmore was agreeing that the parties could operate pursuant to the current Agreement

  rather than entering into a revised Agreement. ECF No. [78-2] at 140:18-144:8, 147:13-20.

  Gilmore testified that she intended her response to Lilly as confirmation that it was acceptable for

  Defendant to continue on under the current Agreement in Preserve’s place. Id. In that same email

  chain, on May 17, 2020, Lilly followed up with Gilmore about the confirmation, asking, “You are

  comfortable working under the current agreement – yes?” ECF No. [78-7]. Gilmore responded

  “yes.” Id.; ECF No. [78-2] at 149:21-150:11. However, there is no formal executed license

  agreement between the parties. ECF No. [80-3] at 148: 22–25.

         Plaintiff explains that Defendant then began taking certain actions pursuant to the

  Agreement, such as sending Plaintiff its purchase orders for MaxKlor and listing itself in the

  contact information, ECF No. [78-16]; making payments to Plaintiff for MaxKlor orders from

  Defendant’s bank account, ECF No. [78-17]; preparing “MaxKlor Receiving Reports” to reflect

  its receipt of orders of MaxKlor products, ECF No. [78-12]; depositing all revenue from MaxKlor

  sales into Defendant’s bank accounts, ECF No. [78-13]; listing MaxKlor for sale on its website

  and in its product catalogs, ECF Nos. [78-14] & [78-15]; and sending all e-mails to Plaintiff from

  Defendat’s email addresses with Defendant’s signature blocks. Defendant also filed a U.S.

  Trademark Application for the MAXKLOR trademark on May 16, 2016, days after Plaintiff agreed

  to the transfer of the Agreement, which eventually registered as U.S. Trademark Registration No.

  5,114,133 on January 3, 2017. ECF No. [78-16]. Defendant owns that Registration and it

  represented in its application that it was using the MAXKLOR trademark. ECF No. [78-17].

  Meanwhile, Preserve ceased operating its website and its employees became Defendant’s

  employees. ECF No. [78-6] at 20:16-21:24.




                                                   5
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 6 of 32

                                                              Case No. 19-cv-61242-BLOOM/Valle

         After the acquisition, Preserve continued to exist as a separately incorporated and operating

  entity under Nevada law. Before the consent form was sent to Plaintiff, it inquired whether “things

  will remain functioning as ‘Preserve’? or change to Neogen?” ECF No. [80-4]. Lilly replied, “WE

  WILL REMAIN FUNCTIONING AS PRESERVE, BUT YOU WILL SEE NEOGEN AS THE

  ENTITY PAYING THE BILL.” Id. Plaintiff acknowledged that arrangement in an email from

  Gilmore indicating that she “understood that it would continue as Preserve but the PO’s and the

  payments are coming from Neogen. We are good with this as long as we have the proper paperwork

  in place.” ECF No. [80-7]. Defendant indicates that its involvement in Preserve’s operations was

  limited to assisting with certain back office functions like invoicing, billing and accounting, but

  Preserve remained separately functioning and maintains its separate facilities. At all times, both

  before and after Defendant’s stock acquisition, Plaintiff shipped MaxKlor to the same location that

  it had previously shipped to when working with Preserve at its facility in Memphis, Tennessee.

  ECF No. [80-3] at 131:5-8.

         The License Agreement does not set any price for MaxKlor. Instead, it provides that

  MaxKlor “[p]rices shall be determined by ConSeal in its sole discretion and shall be subject to

  change by ConSeal with notice to Licensee provided thirty (30) days in advance of any such price

  change.” ECF No. [80-2] § 9. The initial price Plaintiff charged Preserve for MaxKlor in 2009 was

  approximately $90-$95 per five-gallon pail. ECF No. [78-2] at 38:8-13. However, after initial sales

  of MaxKlor, Preserve stated that it needed a lower price and Plaintiff agreed to a price of under

  $60 per five-gallon pail. Id. at 43:22-44:7, 45:19-23. Plaintiff’s price to Preserve, and later to

  Defendant, remained constant between $50.20 and $55.50 from 2013 through the time that

  Defendant ceased purchasing MaxKlor in 2018. Id. When Preserve executed the Agreement on

  October 12, 2015, it had been purchasing MaxKlor for approximately six years since 2009, id. at




                                                  6
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 7 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

  36:8-9, and in the Agreement, Preserve provided a representation and warranty that “Licensee has

  thoroughly investigated the Licensed Products [MaxKlor] and is convinced of their functional

  value and the economic and marketing possibilities.” ECF No. [80-2] § 4(d).

          In 2017, Defendant noted that the market conditions began to change and new competitors

  for MaxKlor began to enter the market and charge a substantially lower price for like products.

  ECF No. [80-9] at 99:7-101:19; ECF No. [80-11] at 9:23-10:17. Defendant maintains that, during

  the relevant times, the price Plaintiff charged for MaxKlor was approximately three times greater

  than the price other manufacturers charged for competing products by 2018. ECF No. [80-9] at

  99:7-101:19. To allow Defendant to compete in the distribution market for MaxKlor, Defendant

  requested that Plaintiff reduce its price for a five-gallon pail of MaxKlor from $55.50 to

  approximately $23.00. ECF No. [80-10] at 3; ECF No. [80-9] at 107:5-109:3. Plaintiff suggested

  cetain modifications to the distribution and packing of MaxKlor products in order to lower the

  price, and requested information on the competing products in order to work toward a mutually

  agreeable reduction. Id. at 2-3. Despite later testifying that it does not regularly track its costs and

  profit margins, ECF No. [80-3] at 159:10-172:23, Plaintiff represented that its margins were very

  tight and that it lacked the flexibility to offer the requested reductions, ECF No. [80-10] at 2-3.

  The parties were unable to agree on any price reduction.

          The Agreement required the purchase of annual minimum purchases of MaxKlor from

  Plaintiff, stating that the requirements were “monetary obligations” and that “[t]he minimum

  purchases made hereunder shall constitute the consideration received by ConSeal from Licensee

  in exchange for the license granted hereunder.” ECF No. [80-2] § 9. Moreover, the Agreement

  provides that a failure to meet the minimum purchase requirements constitutes “performance

  defaults” and that “[i]n the event of any performance default by Licensee, ConSeal, in its sole




                                                     7
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 8 of 32

                                                             Case No. 19-cv-61242-BLOOM/Valle

  discretion, shall have the right to file an action seeking damages in the full amount of Licensee’s

  monetary obligations under this Agreement.” Id. § 11(a).

         Defendant made its last purchase of MaxKlor in July 2018. On November 8, 2018,

  Defendant sent termination letter to Plaintiff to terminate the Agreement on December 31, 2018,

  but indicated that it would guarantee payment on existing purchase orders of MaxKlor. ECF No.

  [78-30]. The termination letter sought to terminate “the License Agreement between Preserve

  International, Inc. and Conseal International, Inc. surrounding the Licensed Products, specifically

  the MAXKLOR chlorine dioxide solution.” Id. This letter referred to “Conseal’s resistance to work

  with Preserve in adapting to market pricing of the product.” Id. The termination letter also states

  that “Preserve shall cease and terminate all use of the Trademarks and Trade Names upon

  Termination of the Agreement. Preserve will release all its rights and will not make any claims on

  Conseal. This will allow Conseal to immediately seek new Licensees in the Territory.” Id.

  Ultimately, Defendant did not meet the minimum purchase requirements set forth in the

  Agreement in 2018 and 2019.

    III. LEGAL STANDARD

         The standard of review on cross-motions for summary judgment does not differ from the

  standard applied when only one party files such a motion. See Am. Bankers Ins. Grp. v. United

  States, 408 F.3d 1328, 1331 (11th Cir. 2005). A court may grant a motion for summary judgment

  “if the movant shows that there is no genuine dispute as to any material fact and the movant is

  entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The parties may support their

  positions by citations to materials in the record, including, among other things, depositions,

  documents, affidavits, or declarations. See Fed. R. Civ. P. 56(c). An issue is genuine if “a

  reasonable trier of fact could return judgment for the non-moving party.” Miccosukee Tribe of




                                                  8
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 9 of 32

                                                               Case No. 19-cv-61242-BLOOM/Valle

  Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008) (quoting Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 247-48 (1986)). A fact is material if it “might affect the outcome of the

  suit under the governing law.” Id. (quoting Anderson, 477 U.S. at 247-48).

         A court views the facts in the light most favorable to the non-moving party, draws “all

  reasonable inferences in favor of the nonmovant and may not weigh evidence or make credibility

  determinations, which ‘are jury functions, not those of a judge.’” Lewis v. City of Union City, Ga.,

  934 F.3d 1169, 1179 (11th Cir. 2019) (quoting Feliciano v. City of Miami Beach, 707 F.3d 1244,

  1252 (11th Cir. 2013)); Davis v. Williams, 451 F.3d 759, 763 (11th Cir. 2006); see also Crocker

  v. Beatty, 886 F.3d 1132, 1134 (11th Cir. 2018) (“[W]e accept [the non-movant’s] version of the

  facts as true and draw all reasonable inferences in the light most favorable to him as the non-

  movant.”). “The mere existence of a scintilla of evidence in support of the [non-moving party’s]

  position will be insufficient; there must be evidence on which a jury could reasonably find for the

  [non-moving party].” Anderson, 477 U.S. at 252. “If more than one inference could be construed

  from the facts by a reasonable fact finder, and that inference introduces a genuine issue of material

  fact, then the district court should not grant summary judgment.” Bannum, Inc. v. City of Fort

  Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990). The Court does not weigh conflicting evidence.

  See Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir. 2007) (quoting Carlin Comm’n,

  Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir. 1986)).

         Initially, the moving party bears the “responsibility of informing the . . . court of the basis

  for its motion, and identifying those portions of ‘the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

  demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

  317, 323 (1986); see also Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). If a movant




                                                   9
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 10 of 32

                                                               Case No. 19-cv-61242-BLOOM/Valle

   satisfies this burden, “the nonmoving party ‘must do more than simply show that there is some

   metaphysical doubt as to the material facts.’” Ray v. Equifax Info. Servs., LLC, 327 F. App’x 819,

   825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

   586 (1986)). Instead, “the non-moving party ‘must make a sufficient showing on each essential

   element of the case for which he has the burden of proof.’” Id. (quoting Celotex Corp., 477 U.S.

   at 322). The non-moving party must produce evidence, going beyond the pleadings, and by its own

   affidavits, or by depositions, answers to interrogatories, and admissions on file, designating

   specific facts to suggest that a reasonable jury could find in the non-moving party’s favor. Shiver,

   549 F.3d at 1343. Yet, even where a non-movant neglects to submit any alleged material facts in

   dispute, a court must still be satisfied that the evidence in the record supports the uncontroverted

   material facts proposed by the movant before granting summary judgment. Reese v. Herbert, 527

   F.3d 1253, 1268-69, 1272 (11th Cir. 2008); United States v. One Piece of Real Prop. Located at

   5800 S.W. 74th Ave., Miami, Fla., 363 F.3d 1099, 1103 n.6 (11th Cir. 2004) (“One Piece of Real

   Prop.”). Indeed, even “where the parties agree on the basic facts, but disagree about the factual

   inferences that should be drawn from those facts,” summary judgment may be inappropriate.

   Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983).

          Additionally, “cross motions for summary judgment may be probative of the nonexistence

   of a factual dispute, but this procedural posture does not automatically empower the court to

   dispense with the determination whether questions of material fact exist.” Ga. State Conf. of

   NAACP v. Fayette Cty. Bd. of Comm’rs, 775 F.3d 1336, 1345-46 (11th Cir. 2015). Indeed, even

   where the issues presented on motions for summary judgment overlap, a court must consider each

   motion on its own merits, “resolving all reasonable inferences against the party whose motion is

   under consideration.” S. Pilot Ins. Co. v. CECS, Inc., 52 F. Supp. 3d 1240, 1243 (N.D. Ga. 2014)




                                                   10
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 11 of 32

                                                                      Case No. 19-cv-61242-BLOOM/Valle

   (citing Am. Bankers Ins. Grp., 408 F.3d at 1331).2 In particular, where “the parties respond[] to

   each respective summary judgment motion with disputes as to the ‘undisputed’ facts, add[]

   ‘material facts’ of their own, and then repl[y] with subsequent objections to the other party’s

   additional facts,” the mere filing of cross motions for summary judgment is not conclusive. Id.

   Thus, where the parties disagree as to the facts, summary judgment cannot be entered unless one

   of the parties meets its burden of demonstrating that “there is no dispute as to any material facts

   with the evidence and all inferences drawn therefrom viewed in the light most favorable” to the

   non-moving party. Shook v. United States, 713 F.2d 662, 665 (11th Cir. 1983) (citing M/V Nan

   Fung, 695 F.2d at 1296-97).


   2
    Indeed, the Court of Appeals for the Eleventh Circuit has explained each party’s respective burden at the
   summary judgment stage:

           When the nonmoving party has the burden of proof at trial, the moving party is not required
           to “support its motion with affidavits or other similar material negating the opponent’s
           claim,” Celotex, 477 U.S. at 323, in order to discharge this “initial responsibility.” Instead,
           the moving party simply may “‘show[]’—that is, point[] out to the district court—that there
           is an absence of evidence to support the nonmoving party’s case.” Id. at 324. Alternatively,
           the moving party may support its motion for summary judgment with affirmative evidence
           demonstrating that the nonmoving party will be unable to prove its case at trial. Id. at 331
           (Brennan, J., dissenting). If the moving party shows the absence of a triable issue of fact
           by either method, the burden on summary judgment shifts to the nonmoving party, who
           must show that a genuine issue remains for trial. Fed. R. Civ. P. 56(e); Chanel, Inc. v.
           Italian Activewear, Inc., 931 F.2d 1472, 1477 (11th Cir. 1991). If the nonmoving party fails
           to “make a sufficient showing on an essential element of her case with respect to which she
           has the burden of proof,” Celotex, 477 U.S. at 323, the moving party is entitled to summary
           judgment.
                     When the moving party has the burden of proof at trial, that party must show
           affirmatively the absence of a genuine issue of material fact: it “must support its motion
           with credible evidence . . . that would entitle it to a directed verdict if not controverted at
           trial.” Id. at 331 (Brennan, J., dissenting); see also Chanel, Inc., 931 F.2d at 1477. In other
           words, the moving party must show that, on all the essential elements of its case on which
           it bears the burden of proof at trial, no reasonable jury could find for the nonmoving party.
           See id. at 1477. If the moving party makes such an affirmative showing, it is entitled to
           summary judgment unless the nonmoving party, in response, “come[s] forward with
           significant, probative evidence demonstrating the existence of a triable issue of fact.” Id.;
           see also Fed. R. Civ. P. 56(e); Celotex, 477 U.S. at 331 (Brennan, J., dissenting).

   United States v. Four Parcels of Real Prop. in Greene & Tuscaloosa Ctys. in State of Ala., 941 F.2d 1428,
   1437-38 (11th Cir. 1991) (footnotes omitted) (“Four Parcels”).


                                                         11
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 12 of 32

                                                             Case No. 19-cv-61242-BLOOM/Valle

     IV. DISCUSSION

          A. Plaintiff’s Motion for Summary Judgment on its Breach of Contract Claim

          Plaintiff’s Motion seeks partial summary judgment on its breach of contract claim, arguing

   that a valid agreement between the parties exists, which Defendant assumed after its acquisition

   of Preserve, Defendant breached the Agreement by failing to meet the minimum purchase

   requirements, and Plaintiff suffered damages in the amount of the monetary obligations set forth

   in the License Agreement. Moreover, Plaintiff contends that Defendant is the proper Licensee

   under the Agreement because it expressly or impliedly assumed the Agreement through its post-

   acquisition conduct or, alternatively, because it accepted the terms of the Agreement through

   assent by performance and/or estoppel. Finally, Plaintiff argues that none of Defendant’s

   affirmative defenses preclude summary judgment on the breach of contract claim, and that it acted

   in good faith in setting commercially reasonable prices for MaxKlor with the input of Preserve.

          Defendant responds that the record evidence conclusively shows that Preserve, not

   Defendant, is the Licensee under the Agreement, and Plaintiff has failed to bring forth any

   evidence to show that Defendant assumed the Agreement, agreed to make minimum purchases of

   MaxKlor, or suffered any economic damages from the alleged breach. Moreover, Defendant

   contends that Plaintiff breached the License Agreement by dealing in bad faith and failing to

   charge commercially reasonable prices for its products, and that Plaintiff assented to the

   termination of the Agreement in 2018, thus precluding any recovery of damages for the minimum

   purchase requirements in 2019. In addition, Defendant notes that the breach of contract claim

   cannot succeed on summary judgment because a number of provisions in the License Agreement

   are illusory, ambiguous, and unenforceable.




                                                  12
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 13 of 32

                                                                    Case No. 19-cv-61242-BLOOM/Valle

             1. Liability for Breach of Contract

             Plaintiff’s Motion requests summary judgment on the issue of liability for its breach of

   contract claim because, Plaintiff contends, it has demonstrated the absence of any genuine issues

   of material fact on each required element of its claim. Specifically, Plaintiff argues that, in light of

   the parties’ written communications and Defendant’s post-acquisition conduct, Defendant has

   assumed the rights and obligations under the License Agreement, breached the Agreement by

   failing to meet the minimum purchase requirements, and this breach was the proximate cause of

   Plaintiff’s damages, which amount to the monetary obligations specified in the Agreement.

             Defendant argues that there is no enforceable contract between the parties, and that Plaintiff

   has failed to submit any evidence to support its claim that Defendant assumed the rights and

   obligations under the License Agreement or that Plaintiff suffered damages from any alleged

   breach. Further, Defendant contends that Plaintiff’s breach of contract claim is barred because the

   License Agreement’s open-price term, ECF No. [80-2] at 4-5, § 9, modification clause, id. at 6-7,

   § 13(g), and minimum purchase requirement, id. at 4-5, § 9, must fail as a matter of law because

   they are illusory and unenforceable. Lastly, Defendant alleges that its affirmative defenses are

   clearly supported by evidence in the record and, at a minimum, these defenses present genuine

   disputes of fact on Plaintiff’s breach of contract claim that preclude summary judgment.

             “In order to establish a breach of contract claim under Florida law,[3 a plaintiff] must show

   the existence of an agreement between the parties, a material breach of that agreement by [the

   defendant], and damages resulting therefrom.” Liebherr-Mining Equip. Colmar SAS v. Castec,

   Inc., No. 11-cv-22887, 2013 WL 85179, at *3 (S.D. Fla. Jan. 7, 2013) (citing Osorio v. State Farm

   Bank, F.S.B., 862 F. Supp. 2d 1336, 1340 (S.D. Fla. 2012)). “Issues of contract interpretation are


   3
       The License Agreement in this case is governed by Florida law. See ECF No. [78-3] at 7, § 13(h).



                                                        13
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 14 of 32

                                                                     Case No. 19-cv-61242-BLOOM/Valle

   generally questions of law and, thus, properly resolved on summary judgment,” although “the

   existence of a contract is a question of fact to be determined by consideration of all the facts and

   circumstances.” Lockheed Martin Corp. v. Galaxis USA, Ltd., 222 F. Supp. 2d 1315, 1323 (M.D.

   Fla. 2002).4 Moreover, it is “well established that a written contract may be modified by a

   subsequent oral agreement or subsequent conduct of the parties, even though the written contract

   purports to prohibit such modification.” Siever v. BWGaskets, Inc., 669 F. Supp. 2d 1286, 1298

   (M.D. Fla. 2009) (quoting Beach Higher Power Corp. v. Granados, 717 So. 2d 563, 565 (Fla. 3d

   DCA 1998)).

           In Florida, courts use “an objective test . . . to determine whether a contract is enforceable.”

   Robbie v. City of Miami, 469 So. 2d 1384, 1385 (Fla. 1985). “To determine the creation and scope

   of a contract, courts must not ‘depend on the agreement of two minds in one intention, but on the

   agreement of two sets of external signs.’” Bland v. Freightliner LLC, 206 F. Supp. 2d 1202, 1207

   (M.D. Fla. 2002) (quoting Cheverie v. Geisser, 783 So.2d 1115, 1119 (Fla. 4th DCA 2001)).

           While it is undisputed that a valid agreement existed between Plaintiff and Preserve, the

   central question before the Court is whether Defendant, upon acquiring Preserve, expressly or

   impliedly assumed Preserve’s rights and obligations under the License Agreement. The parties

   present markedly different interpretations of their post-acquisition communications and conduct.


   4
     “A valid, binding contract requires offer, acceptance, consideration and sufficient specification of the
   essential terms.” Phillips v. Hobby Lobby Stores, Inc., No. 2:16-cv-00837-JEO, 2019 WL 8348613, at *3
   (N.D. Ala. Dec. 16, 2019) (citing Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009)). “A
   valid contract – premised on the parties’ requisite willingness to contract – may be ‘manifested through
   written or spoken words or inferred in whole or in part from the parties’ conduct.’” Id. (quoting L&H
   Constr. Co. v. Circle Redmont, Inc., 55 So. 3d 630, 634 (Fla. 5th DCA 2011)). “A ‘material breach’ of a
   contract is a failure, without legal excuse, to perform any promise or obligation or that goes ‘to the essence
   of the contract.’” Oriole Gardens Condos., III v. Indep. Cas. & Sur. Co., No. 11-60294-CIV, 2012 WL
   718803, at *11 (S.D. Fla. Mar. 6, 2012) (quoting Covelli Family, LP v. ABG5, LLC, 977 So. 2d 749, 752
   (Fla. 4th DCA 2008); Beefy Trail, Inc. v. Beefy King Int’l, Inc., 267 So. 2d 853, 857 (Fla. 4th DCA 1972)).
   Additionally, the party injured by the breach is entitled to recover those damages that “naturally flow from
   the breach and can reasonably be said to have been contemplated by the parties at the time the contract was
   entered.” Mnemonics, Inc. v. Max Davis Assocs., Inc., 808 So. 2d 1278, 1280 (Fla. 5th DCA 2002).


                                                        14
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 15 of 32

                                                              Case No. 19-cv-61242-BLOOM/Valle

   These contrasting views, in essence, amount to disagreements about the parties’ intent and mutual

   understanding about Defendant’s potential assumption of the Agreement. “Where the terms of the

   written instrument are disputed and reasonably susceptible to more than one construction, an issue

   of fact is presented as to the parties’ intent which cannot properly be resolved by summary

   judgment.” Tingley Sys., Inc. v. HealthLink, Inc., 509 F. Supp. 2d 1209, 1214-15 (M.D. Fla. 2007)

   (quoting Strama v. Union Fidelity Life Ins. Co., 793 So. 2d 1129, 1132 (Fla. 1st DCA 2001)); see

   also Chanel, Inc. v. Italian Activewear of Fla., Inc., 931 F.2d 1472, 1476 (11th Cir. 1991) (intent

   is question of fact for the factfinder).

           Plaintiff argues that, at Defendant’s request and following a string of e-mail

   correspondence, it provided its written consent for Defendant to assume Preserve’s rights and

   obligations under the Agreement. Plaintiff then cites to significant post-termination conduct

   demonstrating that Defendant had assumed the Agreement and was operating under and

   benefitting from the rights granted pursuant to the Agreement—e.g., ordering, listing, marketing,

   and selling MaxKlor products on Defendant’s website, sending all communications between the

   parties from Defendant’s employees on Defendant’s letterhead, Defendant’s successful trademark

   application for MaxKlor indicating that it was using the tradename, making payments from

   Defendant’s bank accounts and depositing payments into the same, transitioning all former

   Preserve employees into Defendant’s employees, and discontinuing Preserve’s website and all

   Preserve e-mail accounts. Plaintiff argues that this evidence conclusively establishes that

   Defendant assumed the License Agreement—both expressly, through its written communications

   requesting Plaintiff’s consent to transfer the Agreement, and impliedly, through its subsequent

   conduct indicating that it displaced Preserve under the Agreement. As such, Plaintiff maintains

   that no genuine issue of material fact exists regarding Defendant’s liability under the Agreement.




                                                   15
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 16 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

          Conversely, Defendant presents a reading of its correspondence with Plaintiff indicating

   the parties’ assent to continue operating under the License Agreement as it existed between

   Preserve and Plaintiff, and it reemphasizes that Preserve remained an independent corporate entity

   from Defendant after the acquisition. Defendant explains that it assisted Preserve with “back-office

   functions like invoicing, billing and accounting,” but that Preserve maintained its own independent

   facility in Memphis, Tennessee, generated its own costs and revenues, and operated under its own

   contractual rights and obligations. ECF No. [97] at 14-15. Defendant also notes that, both before

   and after its stock acquisition of Preserve, all of the orders Plaintiff received for shipments of

   MaxKlor were shipped to the same Memphis facility. As such, Defendant contends that there are

   genuine issues of fact as to the validity and meaning of the Agreement that preclude granting

   summary judgment on Plaintiff’s breach of contract claim.

          “The cornerstone of a breach of contract action is the existence of a contract.” Mana

   Internet Sols., Inc. v. Internet Billing Co., No. 06-cv-61515, 2007 WL 1455973, at *2 (S.D. Fla.

   May 16, 2007) (citing Beck v. Lazard Freres & Co., 175 F.3d 913, 914 (11th Cir. 1999)). Yet, “[i]t

   is axiomatic that a party may not be held liable for a breach of contract if they were not a party to

   the contract or otherwise agreed to accept its terms.” Id.; see also Whetstone Candy Co. v. Kraft

   Foods, Inc., 351 F.3d 1067, 1073 (11th Cir. 2003) (“[g]enerally, a contract does not bind one who

   is not a party to the contract, or who has not in some manner agreed to accept its terms”).

   Nevertheless, “[a] contract is binding, despite the fact that one party did not sign the contract,

   where both parties have performed under the contract.” Consol. Res. Healthcare Fund I, Ltd. v.

   Fenelus, 853 So. 2d 500, 503 (Fla. 4th DCA 2003) (quoting Integrated Health Servs. of Green

   Briar, Inc. v. Lopez-Silvero, 827 So. 2d 338, 339 (Fla. 3d DCA 2002)). “A contract may be binding

   on a party despite the absence of a party’s signature. The object of a signature is to show mutuality




                                                    16
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 17 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

   or assent, but these facts may be shown in other ways, for example, by the acts or conduct of the

   parties.” Sierra Equity Grp., Inc. v. White Oak Equity Partners, LLC, 650 F. Supp. 2d 1213, 1228

   (S.D. Fla. 2009) (quoting Gateway Cable T.V., Inc. v. Vikoa Constr. Corp., 253 So. 2d 461, 463

   (Fla. 1st DCA 1971)); see also Fenelus, 853 So. 2d at 503 (party assented to the contract by

   performing under the contract).

          Thus, “while it is true that non-signatories are generally not bound by contracts, ‘traditional

   principles of state law’ may allow ‘a contract to be enforced by or against nonparties to the contract

   through assumption, piercing the corporate veil, alter ego, incorporation by reference, third party

   beneficiary theories, waiver and estoppel.’” Cajun Glob. LLC v. Swati Enters., Inc., 283 F. Supp.

   3d 1325, 1330 (N.D. Ga. 2017) (internal quotation marks omitted) (quoting Arthur Andersen LLP

   v. Carlisle, 556 U.S. 624, 631 (2009)) (citing Emps. Ins. of Wausau v. Bright Metal Specialties,

   Inc., 251 F.3d 1316 (11th Cir. 2001) (holding that a non-signatory was bound by a contractual

   arbitration clause because even though he did not sign the contract with the arbitration provision,

   the non-signatory did sign a “Takeover Agreement” which “clearly reveals [his] intent to ‘step in

   the shoes’ of [the predecessor]”); A.L. Williams & Assoc., Inc. v. McMahon, 697 F. Supp. 488, 494

   (N.D. Ga. 1988) (finding that “a party cannot have it both ways; it cannot rely on the contract when

   it works to its advantage and then repute it when it works to its disadvantage.”); Quail Cruises

   Ship Mgmt. Ltd. v. Agencia De Viagens Cvc Tur Limitada, No. 09-23248-CIV, 2010 WL 1524313,

   at *4 (S.D. Fla. Apr. 14, 2010) (noting that equitable estoppel prevents a party from benefiting

   “from the terms of a contract while simultaneously avoiding its burdens.”)); see also Lawson v.

   Life of the S. Ins. Co., 648 F.3d 1166 (11th Cir. 2011); Interim Healthcare, Inc. v. Interim

   Healthcare of Se. La., Inc., No. 19-cv-62412, 2020 WL 3078531, at *12 (S.D. Fla. June 10, 2020).




                                                    17
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 18 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

          The parties do not dispute, and the Court agrees, the existence of an agreement between

   Plaintiff and Preserve. Rather, their disagreement stems from their differing inferences about their

   subsequent oral and written conversations discussing the possible transfer of the License

   Agreement from Preserve to Defendant.

          After calling Perry in April 2016 to discuss the License Agreement and MaxKlor, Lilly

   sent an e-mail to Plaintiff regarding the acquisition of Preserve and indicating that he would be

   sending Plaintiff a consent letter to sign to agree to continue to operate under the Agreement and

   accept that Defendant was the parent company of Preserve. ECF No. [78-5] at 2. On May 1, 2016,

   Defendant sent Plaintiff the consent form, explaining that, “[a]s part of this transaction, it is our

   desire to transfer the Agreement between Conseal and Preserve to Negen Corporation. It is our

   intent to continue to fulfill Preserve International’s obligations in the agreement, however, in order

   to do so, your express written consent is required.” ECF No. [78-4] at 2. In the same e-mail thread,

   upon noting that Plaintiff could not sign the consent form because it contained incorrect

   information, Gilmore responded to Lilly suggesting a revised license between Plaintiff and

   Defendant. ECF No. [78-7] at 3. On May 11, 2016, Lilly replied to the e-mail stating, “We can do

   this, however, as Preserve is a current entity and the license between Preserve and Conseal is still

   valid, we can maintain the current agreement. I was simply trying to clean things up. As stated, we

   have no issue with the requirements of Agreemen [sic].” Id. (emphasis added). Then, on May 17,

   2020, Lilly responded to Gilmore to confirm, “You are comfortable working under the current

   agreement – yes?” Id. at 2. Gilmore once again confirmed, “yes,” in reply. Id.

          After this e-mail exchange, Plaintiff began dealing with Defendant directly on MaxKlor

   orders, and Defendant likewise began sending purchase orders for MaxKlor on its order forms,

   making payments for MaxKlor with funds from Defendant’s bank account, listing MaxKlor for




                                                    18
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 19 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

   sale on Defendant’s website and in its product catalogs, and preparing Defendant’s Material

   Receiving Reports for its receipt of MaxKlor. See ECF Nos. [78-8] – [78-15]. Likewise, soon after

   receiving permission from Plaintiff to transfer the Agreement to Defendant, it filed a U.S.

   Trademark Application for MAXKLOR, which indicated that Defendant was using the trademark,

   and Defendant remained the sole owner of the Registration. ECF Nos. [78-16] & [78-17].

          Plaintiff argues that all parties to this correspondence understood that the intent was to have

   Defendant replace Preserve, while continuing to operate under the Agreement that was already in

   place. While this evidence strongly suggests that the parties exchanged written notice and consent

   to the assignment of the License Agreement from Preserve to Defendant, at summary judgment,

   the Court must take Defendant’s starkly different interpretation of this email exchange as true.

   Defendant contends that the relevant e-mail from Lilly—“We can do this, however, as Preserve is

   a current entity and the license between Preserve and Conseal is still valid, we can maintain the

   current agreement. I was simply trying to clean things up. As stated, we have no issue with the

   requirements of Agreemen [sic].”—clearly indicates that the parties agreed to continue operating

   under the existing Agreement and license between Preserve and Plaintiff. ECF No. [78-7] at 3

   (emphasis added). Defendant submits further support for this interpretation in the form of evidence

   showing that Preserve was an ongoing, separate entity from Defendant, it operated out of the same

   facility that Plaintiff had always shipped MaxKlor orders to, and that it maintained its own

   financial statements. ECF No. [96-2] at 16:15-17:15, 136:3-22. Defendant’s involvement in

   Preserve’s operations was limited to providing administrative, back-office functions. ECF No. [96-

   4] at 23:1-9.

          The parties’ contrasting perspectives establish the existence of disputes of material fact on

   the issue of whether Defendant assumed the License Agreement on Preserve’s behalf and can thus




                                                    19
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 20 of 32

                                                                     Case No. 19-cv-61242-BLOOM/Valle

   be held liable for the contractual obligations under that Agreement. “To construe the disputed

   provisions in light of the parties’ differing constructions, ‘the Court will have to delve into

   questions of intent and credibility, which are improper inquiries at the summary judgment stage.’”

   Assa Compania De Seguros, S.A. v. Codotrans, Inc., No. 13-23563-CIV, 2014 WL 11906600, at

   *3 (S.D. Fla. Sept. 12, 2014) (quoting Onuss Ortak Nokta Uluslararasi Haberlesme Sistem Servis

   Bilgisayar Yazilim Danismanlik Ve Dis Ticaret Limited Sirketi v. Terminal Exch., LLC, No. 09-

   80720-CIV, 2010 WL 5393488, at *7 (S.D. Fla. Dec. 21, 2010)); see also Chanel, Inc., 931 F.2d

   at 1476 (noting intent is a question of fact for the factfinder).5 As the movant, Plaintiff must show

   the absence of any genuine issues of material fact on each essential element of its breach of contract

   claim. Four Parcels, 941 F.2d at 1437-38. The material factual disputes regarding whether a valid

   agreement exists between Plaintiff and Defendant foreclose Plaintiff’s requested relief.6 Because

   the Court must take the non-movant’s rendition of the facts as true and draw all reasonable

   inferences in its favor, and because Defendant presents evidentiary support for the material




   5
       When considering a motion for summary judgment,

             If the record presents factual issues, the Court must not decide them; it must deny the
             motion and proceed to trial. Envntl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981).
             Summary judgment may be inappropriate even where the parties agree on the basic facts,
             but disagree about the inferences that should be drawn from these facts. Lighting Fixture
             & Elec. Supply Co. v. Cont’l Ins. Co., 420 F.2d 1211, 1213 (5th Cir. 1969). If reasonable
             minds might differ on the inferences arising from undisputed facts, then the Court should
             deny summary judgment. Impossible Elec. Techs., Inc. v. Wackenhut Protective Sys., Inc.,
             669 F.2d 1026, 1031 (5th Cir. 1982)[.]

   Wilmington Tr., N.A. v. Estate of Gonzalez, No. 15-cv-23370, 2016 WL 11656681, at *5 (S.D. Fla. Nov. 1,
   2016).
   6
     Because Plaintiff’s breach of contract claim fails on the first required element, the Court need not address
   the remaining two elements. Additionally, Plaintiff’s Motion briefly addresses Defendant’s liability-based
   affirmative defenses in arguing that none of the defenses preclude summary judgment in its favor. Below,
   the Court will address in detail any such defense that is raised in Defendant’s Motion.


                                                         20
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 21 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

   disputes of fact regarding Defendant’s alleged liability under the License Agreement, Plaintiff’s

   Motion must be denied.

          B. Defendant’s Motion for Summary Judgment on all of Plaintiff’s Claims

          Defendant argues that it is entitled to either partial or full summary judgment on Plaintiff’s

   claims for three reasons: (1) Plaintiff lacks any evidence to establish that an enforceable agreement

   exists between itself and Defendant, and it similarly cannot demonstrate that Defendant ever

   agreed to adhere to any minimum purchase requirements of MaxKlor; (2) Plaintiff, on two separate

   occasions, agreed that the License Agreement terminated at the end of 2018, which precludes any

   recovery for damages allegedly incurred in 2019; and (3) Plaintiff materially breached the License

   Agreement’s open price term by dealing in bad faith and by failing to set commercially reasonable

   prices for MaxKlor.

          Plaintiff responds that Defendant’s Motion must be denied because it cannot conclusively

   demonstrate that Plaintiff will be unable to prove any of its claims at trial. At a minimum, Plaintiff

   contends, there are genuine issues of fact on the issue of Defendant’s assumption of the Agreement.

   Likewise, it argues that the MaxKlor prices were set in good faith, with the input and feedback

   from Preserve, and they have remained the same since Plaintiff entered into the License Agreement

   with Preserve in 2016. In any event, Plaintiff notes that Defendant has failed to provide information

   or evidence on the allegedly competitive cheaper products, despite Plaintiff’s repeated requests for

   this information. Regarding Defendant’s position that any damages are limited to the failed

   minimum purchase requirements in 2018 because of Plaintiff’s alleged agreement to early

   termination, Plaintiff explains that Defendant had no right to terminate under the Agreement, and

   notes that, although the letters from its former counsel are inadmissible settlement

   communications, they nonetheless had no effect on the ongoing existence of the Agreement in




                                                    21
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 22 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

   2019. Finally, Plaintiff briefly notes that Defendant seeks summary judgment on all of Plaintiff’s

   claims, but fails to even mention the other four claims for relief asserted in the Complaint.

   Nonetheless, it contends that its alternative claims present genuine issues of material fact that

   preclude summary judgment.

          1. Defendant’s Assumption of the License Agreement

          Defendant first argues that it is not liable for any alleged breach of the License Agreement

   because it is not a party to the Agreement, and thus cannot be bound by it. Moreover, Defendant

   states that it has never assumed any of Preserve’s contractual obligations and Plaintiff cannot point

   to any evidence to establish that it agreed to take on the minimum purchase requirements. Instead,

   Defendant notes that the correspondence between Lilly and Gilmore stating that they could

   maintain the current agreement conclusively demonstrated the parties’ intent for Plaintiff and

   Preserve to continue operating under the License Agreement. Preserve and Plaintiff’s subsequent

   conduct, according to Defendant, also reenforces its understanding of the parties’ intent because

   Plaintiff continued to ship orders of MaxKlor to Preserve’s facility and Preserve continued to

   maintain its own financial and legal obligations. Thus, Defendant argues that no material issues of

   fact exist as to its liability under the Agreement.

          Similar to the Court’s discussion above, Plaintiff contends that the record evidence, at the

   very least, shows significant issues of material fact regarding whether the Agreement is

   enforceable against Defendant. First, Plaintiff explains that the parties’ e-mail communication

   regarding whether to transfer the Agreement to Defendant is the exact type of written consent that

   Defendant claims does not exist. See ECF No. [78-7] at 3 (“Preserve is a current entity and the

   license between Preserve and Conseal is still valid, we can maintain the current agreement. . . . we




                                                     22
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 23 of 32

                                                                   Case No. 19-cv-61242-BLOOM/Valle

   have no issue with the requirements of Agreemen [sic].” (emphasis added)).7 Additionally, even

   if this communication does not establish Defendant’s written consent to be bound by the

   Agreement, the parties’ relationship since the 2016 acquisition and Defendant’s subsequent

   conduct pursuant to the Agreement clearly present factual disputes regarding Defendant’s

   assumption. See Sierra Equity Grp., Inc., 650 F. Supp. 2d at 1228 (“A contract may be binding on

   a party despite the absence of a party’s signature. The object of a signature is to show mutuality or

   assent, but these facts may be shown in other ways, for example, by the acts or conduct of the

   parties.” (quoting Gateway Cable T.V., Inc., 253 So. 2d at 463)); see also Fenelus, 853 So. 2d at

   503 (party assented to the contract by performing under the contract).8

           Notably, shortly after Plaintiff e-mailed its written consent to transfer the agreement,

   Defendant began engaging in a consistent course of conduct as if it was the Licensee. In particular,

   Plaintiff began dealing solely with Defendant and its employees on sales, payment, questions,

   advertisement, etc. on MaxKlor orders, and never communicated with any Preserve employee after

   that point. Moreover, Defendant’s trademark application and registration for MAXKLOR stated

   that it is the sole owner of the mark and the current user of the mark. Upon examining these facts


   7
     To the extent that Defendant attempts to argue that it cannot be liable for the specific minimum purchase
   requirements, even if it is somehow bound by the Agreement, the Court finds that this position is
   unsupported in the record. See A.L. Williams & Assoc., Inc., 697 F. Supp. at 494 (finding that “a party
   cannot have it both ways; it cannot rely on the contract when it works to its advantage and then repute it
   when it works to its disadvantage.”).
   8
     Courts may consider “evidence of a subsequent, post-contract oral agreement that alters, modifies or
   changes the former existing agreement between the parties.” Regions Bank v. Old Jupiter, LLC, No. 10-
   80188-CIV, 2010 WL 5148467, at *3 (S.D. Fla. Dec. 13, 2010), aff’d, 449 F. App’x 818 (11th Cir. 2011);
   see also J. Lynn Constr. Inc. v. The Fairways at Boca Golf & Tennis Condo. Assoc., Inc., 962 So. 2d 928
   (Fla. 4th DCA 2007) (trial court required to consider whether written contract was orally modified, where
   oral change to contract allegedly occurred over one month after contract’s execution); Schroeder v.
   Manceri, 893 So. 2d 603 (Fla. 4th DCA 2005) (requiring trial court to consider evidence that maker of
   promissory note agreed to oral extension of written note). “Thus, evidence relating to a subsequent oral
   modification or course of dealing may be admissible, even where the written contract contains a merger
   clause.” Regions Bank, 2010 WL 5148467, at *3 (citing Linear Corp. v. Standard Hardware Co., 423 So.
   2d 966 (Fla. 1st DCA 1982)).


                                                       23
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 24 of 32

                                                              Case No. 19-cv-61242-BLOOM/Valle

   in the light most favorable to Plaintiff and drawing all reasonable inferences in its favor on

   Defendant’s Motion, the Court concludes, as it did with Plaintiff’s Motion, that genuine issues of

   fact exist regarding whether Defendant assumed Preserve’s obligations under the Agreement.

   These factual disputes establish the existence of triable issues of fact, which preclude granting

   Defendant’s request for summary judgment.

          2. Termination of the License Agreement

          Defendant also requests that this Court grant summary judgment, limiting Plaintiff’s

   recovery of any damages to the 2018 minimum purchase requirements, because Defendant

   properly terminated the License Agreement on December 31, 2018. ECF No. [78-30]. Defendant

   states that Plaintiff, through two separate communications sent by its pre-suit counsel, expressly

   agreed in writing to the Agreement’s termination, which forecloses recovery for 2019 minimum

   purchase amounts. ECF Nos. [80-16] & [80-18]. Defendant contends that these letters represent

   Plaintiff’s agreement to the termination through an election of remedies, and that this termination

   eliminated any possible recovery for 2019 minimum purchase requirements.

          Plaintiff responds that neither letter was a termination or acceptance of Plaintiff’s

   termination, but rather were taken out of context to weaponize its pre-suit settlement negotiations

   and limit any potential recovery. Defendant relies on the following language in the first letter as

   an indication of Plaintiff’s agreement: “We are in receipt of your letter, dated November 8, 2018,

   exercising Neogen’s right pursuant to the Agreement to terminate the same upon thirty (30) days

   written notice and acknowledge that the Agreement will terminate on December 31, 2018.” ECF

   No. [80-16] at 2. Yet, he also proceeds to state, “However, just for the record, I feel that I must

   correct the allegations in your letter that you were somehow compelled to terminate the Agreement

   as a result of any ‘. . . failure on the part of ConSeal to fulfill the commercial intent of the




                                                   24
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 25 of 32

                                                               Case No. 19-cv-61242-BLOOM/Valle

   Agreement’ . . . .” Id. Instead, he explains that, upon Defendant’s termination, Plaintiff continued

   to maintain the MaxKlor pricing pursuant to the Agreement, despite Defendant’s breach, and made

   a formal demand for payment of the minimum purchase requirements owed. Id. at 3. Similarly,

   the second letter states, in relevant part, that “Pursuant to a letter dated November 8, 2018, you

   exercised Neogen’s right pursuant to the Agreement to terminate the same upon thirty (30) days

   written notice, and as a result thereof the Agreement terminated on December 31, 2018.” ECF No.

   [80-18] at 2. Plaintiff’s counsel proceeds to warn Defendant of the outstanding debt it owed

   Plaintiff, and outlines the various other monetary provisions it will owe under the Agreement

   (including the minimum purchase requirements) upon Defendant’s performance default. Id. at 2-

   3.

          Plaintiff argues that nothing in these letters demonstrates its intention to agree to the

   termination of the Agreement. It maintains that these letters were sent as good faith efforts to

   resolve the parties’ disputes before resorting to litigation, and that they should not be weaponized

   against Plaintiff to limit its possible recovery. The Court reviews the content of these

   communications, and Plaintiff’s intent, in the light most favorable to Plaintiff, as the non-movant.

   In doing so, the Court notes the obvious factual disputes that these letters present for each party,

   which preclude relief on a motion for summary judgment. These factual disputes must be resolved

   at trial. Thus, Defendant’s Motion is denied as to the requested damages limitation.

          3. Good Faith Conduct and Commercially Reasonable Pricing

          Defendant also argues that summary judgment is warranted because Plaintiff’s claims are

   barred due to its bad faith conduct in charging commercially unreasonable prices for MaxKlor.

   Specifically, the License Agreement does not have a fixed price, but rather has an open price term

   that Plaintiff can determine and change in its sole discretion. Defendant acknowledges that open




                                                   25
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 26 of 32

                                                                 Case No. 19-cv-61242-BLOOM/Valle

   price terms are not automatically invalid, but notes that they require that prices be determined in

   good faith and in consideration of commercial reasonableness. Defendant alleges that Plaintiff’s

   MaxKlor prices were three times higher than the prices of commercially reasonable competitiors,

   and, despite being aware of this price difference, Plaintiff failed to take any steps to offer

   meaningful price reductions. This inflexible pricing structure eventually caused Defendant to

   terminate the Agreement and seek out cheaper alternatives to MaxKlor. Defendant asserts that

   Gilmore, during her deposition, could not offer any reasonable explanations for the price

   discrepancy between MaxKlor and other competitors, and she testified that Plaintiff does not

   monitor any economic indicators or conduct any market analysis to ensure competitive pricing. In

   addition, Defendant claims that Gilmore admitted in her deposition that she misrepresented her

   costs and pricing scheme in discussing any potential price reductions with Defendant, which

   indicates its bad faith conduct.

          Plaintiff responds that Defendant has not, either during their price negotiations or during

   this litigation, provided Plaintiff with any information whatsoever on the allegedly competitive

   alternative product, including the name, market price, chemical makeup, etc. to properly allow

   Plaintiff to develop a more competitive product that is comparable. See ECF No. [80-3] at 158:2-

   165:4. Because Plaintiff’s business structure does not actively seek out new clients, it relies heavily

   on the feedback of its clients in determining the performance of its products and the commercial

   reasonableness of its prices. Indeed, the current price of MaxKlor was set by Preserve in 2015,

   after it tested the product and pricing in the market, and Plaintiff did offer Preserve price

   concessions during their relationship based on this market performance. After Preserve sold

   MaxKlor in the market for almost six years, it formalized its License Agreement with Plaintiff,

   and represented in the Agreement that “Licensee has thoroughly investigated the Licensed




                                                     26
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 27 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

   Products [MaxKlor] and is convinced of their functional value and the economic and marketing

   possibilities.” ECF No. [80-2] at 3, § 4(d).

          Although Plaintiff does not have a formal system for computing its economic and market

   variables, Gilmore testified that, in setting its pricing, she would assess Plaintiff’s costs of raw

   materials, packaging, freight, and anticipated volume, ECF No. [80-3] at 46:2-19, and explained

   that Perry, had independent knowledge on what kinds of products were entering the market through

   his own research, id. at 53:4-9. Based upon Preserve’s stated profit margin and pricing

   development, Plaintiff agreed to set the price of $55.50 per five-gallon pail, and MaxKlor has

   remained at that price since Plaintiff enterd into the License Agreement with Preserve. Id. at 39:11-

   45:25. Further, Plaintiff contends that Gilmore’s statements regarding tight margins and her

   alleged misrepresentations during her price negotiations with Defendant were mere posturing

   during good faith discussions aimed at working with Defendant to reduce the price of MaxKlor

   and develop a more suitable product to compete with the new market entrants. Nonetheless,

   Plaintiff alleges, despite repeated requests to provide data on the competing products, Defendant

   never complied with these requests, and instead terminated the Agreement to find cheaper products

   and maximize their profit margins. In sum, Plaintiff contends that summary judgment is not

   warranted because it has historically acted in good faith, seeking to accommodate Defendant and

   adapt to the market.

          The Uniform Commercial Code (“UCC”) requires that a contract with an open price term

   be fixed in “good faith,” Fla. Stat. § 672.305(2), which includes the subjective and objective

   components of “honesty in fact and the observance of reasonable commercial standards of fair

   dealing in the trade,” Fla. Stat. § 672.103(1)(b). Further, the Official Comments to the UCC discuss

   the good faith requirement for an open price term and create a presumption that in a “normal case,”




                                                    27
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 28 of 32

                                                                 Case No. 19-cv-61242-BLOOM/Valle

   a seller’s posted price is also a good faith price. Specifically, the Comments explain that the good

   faith requirement for an open price term:

            where the price is to be fixed by one party [§ 672.103(1)(b)] rejects the
            uncommercial idea that an agreement that the seller may fix the price means that
            he may fix any price he may wish by the express qualification that the price so fixed
            must be fixed in good faith. Good faith includes observance of reasonable
            commercial standards of fair dealing in the trade if the party is a merchant. (Section
            2-103). But in the normal case a “posted price” or a future seller’s or buyer’s “given
            price,” “price in effect,” “market price,” or the like satisfies the good faith
            requirement.

   UCC § 2-305 cmt. 3.

            Although the UCC does not define the “normal case,” as contemplated by comment 3, the

   Eleventh Circuit has recognized “that the draftsmen of the UCC intended that the safe harbor

   created by the normal case good faith presumption apply broadly lest every price set pursuant to

   an open-price term be vulnerable to attack and subject to litigation.” Autry Petroleum Co. v. BP

   Prod. N. Am., Inc., 334 F. App’x 982, 985 (11th Cir. 2009) (citing Walter D. Malcolm, The

   Proposed Commercial Code: A Report on Developments from May 1950 through February 1951,

   6 Bus. Law. 113, 185-186 (1950-51)).9 This safe harbor seeks “to avoid imposing on the open-

   price-term setter the burden of establishing the reasonableness of the price set; the open-price term

   provision was crafted to insulate posted prices and the like from reasonableness review provided


   9
       The Eleventh Circuit has recognized that,

            under Florida law, the limit placed on a party’s discretion in this respect “is not
            great.” See Ernie Haire Ford, Inc. v. Ford Motor Co., 260 F.3d 1285, 1291 (11th
            Cir. 2001) (affirming entry of summary judgment where an automobile
            manufacturer’s unilateral disapproval of a proposed transfer and relocation of an
            automobile dealership was neither capricious nor in contravention of the parties’
            reasonable expectations). As a result, a party’s decision will not violate the implied
            covenant of good faith and fair dealing “unless no reasonable party . . . would have
            made the same discretionary decision.” Id. (citing Sepe v. City of Safety Harbor,
            761 So. 2d 1182, 1185 (Fla. 2d DCA 2000)).

   Barnes v. Diamond Aircraft Indus., Inc., 499 F. Supp. 2d 1311, 1320 (S.D. Fla. 2007).


                                                     28
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 29 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

   the price imposed was not discriminatory.” Id. (citing Wayman v. Amoco Oil Co., 923 F. Supp.

   1322, 1346-47 (D. Kan. 1996) (“It is abundantly clear . . . that the chief concern of the UCC

   Drafting Committee in adopting § 2-305(2) was to prevent discriminatory pricing—i.e., to prevent

   suppliers from charging two buyers with identical pricing provisions . . . different prices for

   arbitrary or discriminatory reasons.” (emphasis in original))).

          Moreover,

          Commercial reasonableness acts as a guide for courts to determine whether a party
          acted in good faith. Because there is no precise definition of the term “commercial
          reasonableness,” the facts of the case will be determinative of whether conduct is
          commercially reasonable. See Colorado Interstate Gas Co. v. Natural Gas Pipeline
          Co., 661 F. Supp. 1448, 1476 (D. Wyo. 1987). “All the factors are to be evaluated
          according to the standard of commercial reasonableness under the particular
          circumstances of the case.” S&S, Inc. v. Meyer, 478 N.W.2d 857, 863 (Iowa App.
          1991). Departures from customary usages and commercial practice, flushed out
          through expert testimony, strongly indicate that the merchant’s conduct is
          unreasonable. Mantese, The UCC and Keeping the (Good) Faith, 70 Mich. Bar J.
          270, 274 (March 1991) (a party is not required to prove the existence of a specific
          commercial standard or rule to prove a failure of reasonable commercial standards
          of fair dealing in the trade where the merchant’s conduct is inconsistent with other
          related norms).

   Allapattah Servs., Inc. v. Exxon Corp., 61 F. Supp. 2d 1308, 1323 (S.D. Fla. 1999).

          Upon a review of the evidence in the record, the Court is unpersuaded by Defendant’s

   contention that Plaintiff’s alleged bad faith conduct is affirmatively proven and that no factual

   disputes remain. Looking at the record in the light most favorable to Plaintiff reveals significant

   disputes about the parties’ intent during their price-reduction discussions and the reasonableness

   of their respective conduct. If Plaintiff was offering a truly superior product, as it alleges it was

   with MaxKlor products, then refusing to reduce the price that had been consistently maintained

   for years could be viewed as a reasonable discretionary decision, especially after testing its

   adequacy in the market and receiving approval from Preserve. Furthermore, the Court remains

   unpersuaded that Plaintiff’s actions and negotiations were conducted in bad faith, considering the



                                                    29
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 30 of 32

                                                                      Case No. 19-cv-61242-BLOOM/Valle

   fact that Plaintiff made repeated unanswered requests for information regarding the competitive

   product and its pricing and distribution in order to work with Defendant in reaching a meaningful

   price. Defendant rests its allegation of bad faith in part upon its own representation that MaxKlor’s

   price was three times higher than its competitor’s prices, yet, when repeatedly asked for

   information on those competitors so that Plaintiff could address the discrepancy, Defendant failed

   to answer. That Plaintiff then refused to offer any reductions based on Defendant’s unsubstantiated

   information does not, alone, render Plaintiff’s price unreasonable.

           In sum, “the parties’ intentions in setting an open price term, as well as the reasonableness

   of an open price term are questions for the trier of fact. The question of price then—whether it was

   reasonable as calculated—is a question for the jury to resolve upon the evidence.” Allapattah

   Servs., Inc., 61 F. Supp. 2d at 1324 (citing TCP Indus., Inc. v. Uniroyal, Inc., 661 F.2d 542, 548

   (6th Cir. 1981)). Defendant’s allegations of bad faith and commercial unreasonableness present

   significant questions of fact and require credibility determinations that this Court is unable to make

   at summary judgment. Thus, Defendant’s Motion is denied on this issue.

           4. Defendant’s Other Alternative Claims for Relief

           Lastly, throughout Defendant’s Motion, it argues that it is entitled to summary judgment

   on all five of Plaintiff’s claims for relief, not just on the breach of contract claim. However,

   Defendant fails to present any argument or citation to legal authority in support of its alleged

   entitlement to summary judgment on Plaintiff’s four remaining claims.10 Each of Plaintiff’s


   10
      While Defendant correctly notes that Plaintiff bears the burden to demonstrate each element of each of
   its claims, Defendant, as the movant, initially bears the responsibility “of informing the . . . court of the
   basis for its motion, and identifying those portions of ‘the pleadings, depositions, answers to interrogatories,
   and admissions on file, together with the affidavits, if any,’ which it believes demonstrate the absence of a
   genuine issue of material fact.” Celotex Corp., 477 U.S. at 323. Neither the broad references to Plaintiff’s
   “claims” in the Motion, see, e.g., ECF No. [81] at 13, nor the passing footnote dismissing the alternative
   counts are sufficient for Defendant to meet its burden on a motion for summary judgment, id. at 12 n.2. See
   Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993) (“If the party moving for summary


                                                         30
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 31 of 32

                                                                Case No. 19-cv-61242-BLOOM/Valle

   remaining four claims—namely, open account, account stated, promissory estoppel, and unjust

   enrichment—“are pled in the alternative to the breach of contract claim.” GenTek, Inc. v. TDK-

   Lambda Americas, Inc., No. 8:08-cv-2315-T-26TGW, 2010 WL 668173, at *6 (M.D. Fla. Feb. 18,

   2010). “Although these claims may be disposed of in summary judgment proceedings, the Court

   finds that [Plaintiff] should have the opportunity to prove its equitable claims should [Defendant]

   be successful on its claim that the [] agreement between the parties is unenforceable or in some

   other way invalid.” Id. (citing Amend v. 485 Props., LLC, 401 F.3d 1255, 1260 (11th Cir. 2005);

   Hurst v. Dezer/Reyes Corp., 82 F.3d 232, 235 (8th Cir. 1996)). “Accordingly, a determination

   regarding these alternative claims would be premature at this juncture.” Id.; see also Balthazar

   Mgmt. v. Beale St. Blues Co., Inc., No. 17-cv-81214, 2018 WL 8221675, at *6 (S.D. Fla. Oct. 17,

   2018) (“There has been no determination in this case regarding Plaintiff’s claims for breach of

   contract and unjust enrichment. Until an express breach of contract is or is not proven, the Court

   finds summary judgment on Defendants’ second affirmative defense to be premature.”).

     V. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Plaintiff’s Motion for Summary Judgment on Plaintiff’s Breach of Contract Claim

                  (Count I), ECF Nos. [71] & [77], is DENIED.

              2. Defendant’s Motion for Summary Judgment, ECF Nos. [69] & [81], is DENIED.




   judgment fails to discharge the initial burden, then the motion must be denied and the court need not
   consider what, if any, showing the non-movant has made.” (citing Coats & Clark, 929 F.2d at 608)).
   Nonetheless, resolution of these alternatively pled claims would be premature at this stage.


                                                    31
Case 0:19-cv-61242-BB Document 121 Entered on FLSD Docket 09/22/2020 Page 32 of 32

                                                     Case No. 19-cv-61242-BLOOM/Valle

          DONE AND ORDERED in Chambers at Miami, Florida, on September 21, 2020.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record




                                           32
